        Case 1:10-cr-00374-KMW Document 106 Filed 01/28/21 Page 1 of 3
        Case 1:10-cr-00374-KMW Document 104-1 Filed 01/                                      1 of 3
                                                                               USO(' SONY
                                                                               J)OCUMENT
UNITED STATES D[STRJCT COURT                                                   ELECTRO NI CALLY FILED
                                                                                                     ;
SOUTHERN DISTRICT OF NEW YORK                                                  DOC#:
                                                                                       ----.----,---
                                                                 X             DA TE FILED:      i /'i?. z: /~ j
  UNITED STATES OF AMERICA                                            FINAL ORDER OF FORFEITURE

                    -v .-                                              10 Cr. 374 (KMW)

  MARCUS ERODICI ,

                                  Defendant.

  ------------------------------------                           X
                WHEREAS, on or about November 16, 2020, this Court entered a Preliminary

Order of Forfeiture as to Substitute Assets (the " Substitute Assets Order") (D.E. ), which ordered

the forfeiture to the United States of all right, title and interest of MARCUS ERODICI (the

" Defendant") in the following property:

                            1.        $2 ,769 .00 in United States currency in the possession of the United
                                      States Marshals Service, representing refunds on federal tax returns
                                      made by the Internal Revenue Service to the Defendant that were
                                      intercepted by the Treasury Offset Program between April 20 , 2016
                                      and September 1, 2020; and
                            11.       The portion of any and all future disbursements from the
                                      Government to the Defendant, including but not limited to income
                                      tax return refunds and Social Security payments, which may be
                                      intercepted by the Treasury Offset Program, up to the amount of the
                                      forfeiture Money Judgment

(i. and ii. collectively, the " Substitute Assets");

                WHEREAS, the Substitute Assets Order directed the United States to publish, for

at least thirty (30) consecutive days , notice of the Substitute Assets Order, notice of the United

States' intent to dispose of the Substitute Assets, and the requirement that any person asserting a

legal interest in the Substitute Assets must file a petition with the Court in accordance with the

requirements of Title 21 , United States Code , Sections 853(n)(2) and (3). The Substitute Assets

Order further stated that the United States could, to the extent practicable, provide direct written
          Case 1:10-cr-00374-KMW Document 106 Filed 01/28/21 Page 2 of 3
          Case 1:10-cr-00374-KMW Document 104-1 Filed 01/22/21                   Page 2 of 3




notice to any person known to have an alleged interest in the Substitute Assets and as a substitute

for published notice as to those persons so notified;

                WHEREAS, the provisions of Title 21 , United State Code, Section 853(n)(l ), Rule

32 .2(b )(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(i0 of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government' s intent to dispose of the Substitute

Assets before the United States can have clear title to the Substitute Assets;

                WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Substitute Assets was posted on an official government internet site (www .fo rfeiture.gov)

beginning on November 20 , 2020, for thirty (30) consecutive days, through December 19, 2020,

pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court

on January 21 , 2021 (D.E. 103);

                WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Substitute Assets have been

filed ;

                WHEREAS, the Defendant is the only person known by the Government to have a

potential interest the Substitute Assets ;

                WHEREAS, pursuant to Title 21 , United States Code , Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2) ;



                                                  2
            Case 1:10-cr-00374-KMW Document 106 Filed 01/28/21 Page 3 of 3
            Case 1:10-cr-00374-KMW Document 104-1 Filed 01/22/21                    Page 3 of 3
.-


                    NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                    1.     All right, title and interest in the Substitute Assets is hereby forfeited and

     vested in the United States of America, and shall be disposed of according to law.

                    2.     Pursuant to Title 21 , United States Code, Section 853(n)(7) the United

     States of America shall and is hereby deemed to have clear title to the Substitute Assets.

                    3.     Th e United States Marshals Service (or its designee) shall take possession

     of the Substitute Assets and dispose of the same according to law, in accordance with Title 21 ,

     United States Code, Section 853(h).

                    4.     The Clerk of the Court shall forward four certified copies of th is Final Order

     of Forfeiture to Assistant United States Attorney Alexander Wilson , Co-Chief, Money Laundering

     and Transnational Criminal Enterprises Unit, United States Attorney ' s Office, Southern District

     of New York, One St. Andrew ' s Plaza, New York, New York 10007 .

     Dated : New York, New York
             Januar~ 7, 2021

                                                          SO ORDERED:




                                                          HONORABLE KIMBA M. WOOD
                                                          UNITED STATES DISTRICT JUDGE




                                                      3
